‘19-6y-05296-DLC Doequment 5é-2 FisbOO/1/200 PRagé Dick 2

   

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED ff uNITED STATES DISTRICT COURT
DOC #: SOUTHERN DISTRICT OF NEW YORK
DATE FILED: “|. 2!- 20°
SECURITIES AND EXCHANGE
C
OMMISSION, Case No.: 19-cv-5296-DLC
Plaintiff,
v. ORDER
ESTABLISHING A FAIR FUND
LONGFIN CORP. and AND AUTHORIZING
VENKATA S. MEENAVALLI, DISTRIBUTION OF COLLECTED
FUNDS THROUGH A RELATED
ACTION
Defendants.

 

 

 

The Court having reviewed the motion of the plaintiff, the Securities and Exchange
Commission’s (the “SEC”), for an Order establishing a Fair Fund pursuant to Section 308(a) of
the Sarbanes-Oxley Act of 2002, and combining the approximately $300,000 collected from the
defendants in this action, plus any accrued interest and future coliections, with the Fair Fund
established in the related action before this Court, SEC v. Longfin, et al., 18-cv-2977-DLC (the
“Related Action”), for distribution to harmed investors pursuant to the distribution plan approved
by the Court in that action! (the “Motion”),

AND the steps set forth in the Order to Show Cause (ECF No. 55) relating to investor
notice of the Motion having been completed;

AND, pursuant to the Order to Show Cause, the SEC having filed a Notice informing the
Court that no objections to the Motion have been submitted as of the date of that Notice, and that
the memorandum accompanying the Motion and the Order to Show Cause have been published

in accordance with Section I of that Order;

 

' SEC v. Longfin, et al., 18-cv-2977-DLC (ECF No. 134) (the “Related Action Plan”).

 
CaSé L19-640529G-DLC Dinu S6-2 FRie@O 99/1/7220 PRage Diok 2

AND having considered all arguments presented and for good cause shown;
IT IS HEREBY ORDERED that:

1. The Motion is GRANTED;

2. A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley Act of 2002
for all funds under the Court’s jurisdiction in the captioned matter, including any accrued
interest and any future collections; and

3. The SEC is ordered to combine all amounts currently held, or collected in the future,
under the caption of this case, with the Fair Fund established in the Related Action, for

distribution in accordance with the Related Action Plan.

Dated: S Vande 1, 4eke By: devia Ly

DENISE L. COTE ~
U.S. istrict Court Judge

 

 
